Name: COMMISSION REGULATION (EEC) No 1409/93 of June 1993 re-establishing the levying of customs duties on products falling within CN code 9103, originating in China,to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: mechanical engineering;  tariff policy;  trade policy;  Asia and Oceania
 Date Published: nan

 10. 6. 93 Official Journal of the European Communities No L 139/7 COMMISSION REGULATION (EEC) No 1409/93 of 8 June 1993 re-establishing the levying of customs duties on products falling within CN code 9103 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 9103, originating in China, the individual ceiling was fixed at ECU 551 000 ; whereas on 15 March 1993, imports of these products into the Community origina ­ ting in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 13 June 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in China : Order No CN code Description 10.1170 9103 Clocks with watch movements, excluding clocks of heading No 9104 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 370, 31 . 12 . 1990, p . 1 . 2) OJ No L 396, 31 . 12. 1992, p. 1 .